Citation Nr: 0204357	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  02-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for compensation purposes 
only for periodontal disease.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from approximately April 
1979 to October 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, among other things, denied the 
benefit sought on appeal.

The Board notes that the RO denied the veteran's claim for 
service connection for periodontal disease for compensation 
purposes on the basis that the claim had no legal merit.  The 
May 2000 rating decision, however, did not address the 
veteran's February 2000 request for service-connected 
treatment for periodontal disease.  The Statement of the Case 
issued in January 2002 specifically states that, "[t]he 
veteran's claims folder contains no indication that he has 
filed a claim for dental treatment with his local VA medical 
facility.  Should he do so, a determination will be made...as 
to whether any tooth removed during service may be service-
connected for dental treatment purposes."  Because the 
claims folder clearly shows that the veteran requested 
service connection for treatment purposes in February 2000 
and that issue has not been addressed other than to advise 
the veteran to file a claim with his local VA medical 
facility, it is hereby referred to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran developed periodontal disease during active 
service.

3.  Periodontal disease is considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.


CONCLUSION OF LAW

Compensation benefits for periodontal disease is not a 
benefit administered by the Department of Veterans Affairs.  
38 U.S.C.A. § 1712 (West Supp. 2001); 38 C.F.R. § 3.381 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for compensation benefits for periodontal disease as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case issued 
during the pendency of the appeal, the veteran has been 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his claim currently on 
appeal.  Specifically, the veteran was advised that 
compensation benefits were not available for service-
connected periodontal disease, but that treatment benefits 
were available upon application to the appropriate VA 
medical facility.  The veteran's service medical records, 
private dental treatment records, and a statement from the 
veteran's treating dentist have all been associated with the 
veteran's claims folder and the veteran was given the 
opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim, but he declined to do so.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection for 
treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses, and for periodontal disease, however, 
will be considered solely for the purpose of establishing 
eligibility for outpatient dental treatment.  See 38 C.F.R. 
§ 3.381(a).



It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the veteran must have 
developed periodontal disease at some point during his 
twenty years of active service.  Specifically, he entered 
service with all of his teeth and no diagnosis of 
periodontal disease, was treated periodically during service 
for dental problems, and left service with apparently four 
teeth less than when he entered.  The veteran's private 
dentist reported that he began treating the veteran in June 
1998, when he was still on active duty, at which time he had 
advanced adult periodontitis.  The veteran has continued to 
be treated for periodontal disease.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran developed periodontal disease during 
service.  The benefit he requests for periodontal disease, 
however, is not available under the laws and regulations 
administered by VA.  As set forth above, 38 C.F.R. 
§ 3.381(a) clearly states that service connection for 
periodontal disease is solely for the purpose of outpatient 
treatment.  Thus, a claim for compensation benefits must 
fail as such benefit is not within VA's authority to grant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim for service connection for 
compensation purposes for periodontal disease is denied.   



ORDER

Service connection for compensation purposes for periodontal 
disease is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

